Citation Nr: 0717341	
Decision Date: 06/11/07    Archive Date: 06/18/07

DOCKET NO.  05-19 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to an increased rating for low back disability, 
currently evaluated as 20 percent disabling, to include a 
separate, compensable rating for neurological impairment.  



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1978 to March 
1984.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Buffalo, New York, Department of Veterans 
Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  Low back disability has been manifested by no more than 
moderate functional impairment based upon orthopedic 
symptomatology.  Ankylosis is not shown.

2.  Neurological impairment of both lower extremities, due to 
the service-connected low back disability, is manifested by 
mild, but no more, incomplete paralysis of the sciatic nerve.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for the orthopedic symptoms of low back disability have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 
5292, 5293, 5295 (2003), DCs, 5235-5243 (2006).

2.  The criteria for an evaluation of 10 percent, but no 
more, for neurological impairment of the left lower extremity 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.124a, DC 8520 (2006).

3.  The criteria for an evaluation of 10 percent, but no 
more, for neurological impairment of the right lower 
extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.124a, DC 8520 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2006)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Id.  

VA advised the veteran of the essential elements of the VCAA 
in a March 2003 letter, which was issued before initial 
consideration of the claim on appeal.  VA informed the 
veteran of the types of evidence needed in a claim for an 
increased rating.  VA also told him that it would make 
reasonable efforts to help him get the evidence necessary to 
substantiate his claim for an increased rating, but that he 
must provide enough information so that VA could request any 
relevant records.  VA told him that it was responsible for 
obtaining any evidence held by a federal government agency.  
The veteran was informed that if he had any evidence in his 
possession pertaining to the claim, he should submit it to 
VA.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The notice to the veteran did not include 
these elements; however, the Board finds no prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
veteran was awarded service connection for his low back 
disability in June 2002; therefore, the first three elements 
are not in dispute.  The veteran is appealing the fourth 
element, demonstrating that he has actual knowledge of this 
element.  As there will be no further increase as a result of 
this decision, further information about effective dates is 
not needed as to the orthopedic manifestations.  The RO will 
address the effective dates for the separate neurological 
ratings prior to implementing the grant by the Board.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal, VA has of record VA treatment 
records and service medical records.  A VA examination was 
provided in connection with this claim.  

The veteran was scheduled for another VA examination in 
January 2005; however, he did not report for this 
examination.  VA later found out that the veteran was 
incarcerated at the time of his examination.  The Board finds 
that the veteran is not prejudiced by not being afforded 
another VA examination.  See Bernard, supra.  The veteran is 
currently imprisoned in a State penal institution as a result 
of a felony conviction; therefore, his compensation payments 
have been reduced to 10 percent.  See 38 U.S.C.A. §§ 1114(a), 
5313 (West 2002).  The veteran's disability payments cannot 
be raised until he is no longer imprisoned.  See 38 U.S.C.A. 
§ 5313.  Therefore, even assuming that an examination would 
yield a higher disability rating for the veteran, he still 
would not be prejudiced because regardless of what 
compensable rating the veteran is assigned; he can only 
receive the 10 percent rate.  See 38 U.S.C.A. §§ 1114(a), 
5313.  The veteran is free to apply for another increased 
rating when he is eligible to receive more benefits.

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2006); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II. Increased Rating

The veteran has asserted that his low back disability is 
worse than the current 20 percent evaluation contemplates.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2006).  VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. 
§ 4.45.  

The criteria for evaluating diseases or injuries of the spine 
were amended in September 2003.  When a law or regulation 
changes after a claim has been filed but before the 
administrative appeal process is concluded, VA must apply the 
regulatory version that is more favorable to the veteran.  
Therefore, the Board must evaluate the veteran's claim under 
both the former criteria in the VA schedule for Rating 
Disabilities and the current regulations in order to 
ascertain which version is most favorable to his claim, if 
indeed one is more favorable than the other.  The Board will 
lay out the former criteria and the amended criteria for the 
benefit of comparing the criteria.

The applicable rating criteria for intervertebral disc 
disease were amended effective September 23, 2002.  67 Fed. 
Reg. 54,345-54,349 (Aug. 22, 2002).  These changes were 
incorporated into subsequent changes to the rating criteria 
applicable to the diseases and injuries of the spine under 
38 C.F.R. § 4.71a, which are effective September 26, 2003.  
68 Fed. Reg. 51,454 (Aug. 27, 2003).  

Under the provisions of DC 5292, in effect before 
September 26, 2003, a 20 percent evaluation is assigned for 
moderate limitation of motion of the lumbar spine.  The 
highest rating allowable pursuant to this diagnostic code, 
40 percent, will be awarded upon evidence of severe 
limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, 
DC 5292 (2003).  

Under DC 5295, in effect before September 26, 2003, a 
20 percent evaluation for lumbosacral strain requires 
evidence of muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in the standing position.  
The highest rating allowable under this diagnostic code, 
40 percent, will be awarded with evidence of a listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, DC 5295 (2003).  

Under the revised provisions of DC 5293, in effect from 
September 23, 2002 to September 25, 2003, intervertebral disc 
syndrome (preoperatively or postoperatively) is evaluated 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher rating.  
38 C.F.R. § 4.71a, DC 5293 (2003).  

Effective September 26, 2003, the rating criteria applicable 
to diseases and injuries of the spine under 38 C.F.R. § 4.71a 
were amended by VA.  These amendments included the changes 
made to the criteria used to evaluate intervertebral disc 
syndrome, which had become effective in the previous year.  
68 Fed. Reg. 51,454 (Aug. 27, 2003).  The criteria for 
evaluating intervertebral disc disease were essentially 
unchanged from the September 2002 revisions, except that the 
diagnostic code for intervertebral disc disease was changed 
from 5293 to 5243.  38 C.F.R. § 4.71a, DC 5243.  

Specifically, the September 2002 intervertebral disc syndrome 
changes which were incorporated into the September 2003 
amendments stipulate that intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under § 4.25.  According to the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, in relevant parts: 

A 20% rating requires evidence of incapacitating 
episodes having a total duration of at least 
2 weeks but less than 4 weeks during the past 
12 months.  

A 40% rating requires evidence of incapacitating 
episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 
12 months.  

Note 1:  For purposes of evaluations under 
Diagnostic Code 5243, an incapacitating episode is 
a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a 
physician.  

38 C.F.R. § 4.71a, DC 5243 (in effect from 
September 26, 2003).  

Also according to the new law, DC 5235 (vertebral fracture or 
dislocation), DC 5236 (sacroiliac injury and weakness), 
DC 5237 (lumbosacral or cervical strain), DC 5238 (spinal 
stenosis), DC 5239 (spondylolisthesis or segmental 
instability), DC 5240 (ankylosing spondylitis), DC 5241 
(spinal fusion), DC 5242 (degenerative arthritis of the 
spine) (see also, DC 5003), DC 5243 (intervertebral disc 
syndrome) are evaluated under the following general rating 
formula for diseases and injuries of the spine (unless 
intervertebral disc syndrome is rated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes), in relevant parts:   

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:  

A 20% rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 
120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; 
or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  

A 30% evaluation is assigned for forward flexion of 
the cervical spine to 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.  

A 40% rating requires evidence of unfavorable 
ankylosis of the entire cervical spine; or, forward 
flexion of the thoracolumbar spine to 30 degrees or 
less; or, favorable ankylosis of the entire 
thoracolumbar spine.  

Note (1):  Evaluate any associated objective 
neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.  

Note (2):  (See also Plate V)  For VA compensation 
purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 
45 degrees, left and right lateral flexion is zero 
to 45 degrees, and left and right lateral rotation 
is zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right 
lateral flexion is zero to 30 degrees, and left and 
right lateral rotation is zero to 30 degrees.  The 
combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical 
spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for 
each component of spinal motion provided in this 
note are the maximum that can be used for 
calculation of the combined range of motion.  

Note (5):  For VA compensation purposes, 
unfavorable ankylosis is a condition in which the 
entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more 
of the following: difficulty walking because of a 
limited line of vision; restricted opening of the 
mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on 
the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic 
symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) 
always represents favorable ankylosis.  

38 C.F.R. § 4.71a, DCs 5235-5243 (in effect from 
September 26, 2003).  

The words "mild," "slight," "moderate" and "severe" as 
used in the various diagnostic codes are not defined in the 
VA Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence for "equitable and just decisions."  38 C.F.R. 
§ 4.6.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

As noted above, intervertebral disc syndrome is evaluated 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher rating.  
38 C.F.R. § 4.71a, DC 5293 (2003).  In this case, it is more 
beneficial to give the veteran separate evaluations for his 
chronic orthopedic and neurological manifestations, which is 
explained below.  




A. Orthopedic Symptoms

After a careful review of the evidence, the Board finds the 
preponderance of it is against a finding of an evaluation in 
excess of 20 percent for the orthopedic manifestations of the 
veteran's low back disability under either the present rating 
schedule, or the schedule in effect prior to September 2003.  

Considering the rating schedule in effect prior to September 
2003, the veteran does not warrant an evaluation higher than 
20 percent based on his limitation of motion.  A VA 
examination from April 2003 shows that the flexion in the 
veteran's back was to 93 degrees with pain and extension was 
to 15 degrees with pain.  A VA examination from April 2002 
shows that the veteran's flexion was to 87 degrees and his 
extension to 15 degrees.  The Board associates these findings 
with no more than "moderate" limitation of motion, rather 
than "marked," or "severe."  Furthermore, the 
preponderance of the evidence is against a finding that there 
is evidence of listing of the whole spine to the opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  Therefore, an evaluation 
in excess of 20 percent under DC 5292 or DC 5295 is not 
appropriate.  See 38 C.F.R. §§ 4.71a, DCs, 5292, 5295 (2003).  

Considering the rating schedule in effect after September 26, 
2003, the veteran would need forward flexion of the 
thoracolumbar spine to 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine, to warrant an 
evaluation in excess of 20 percent.  See 38 C.F.R. § 4.71a, 
DCs 5235-5243 (2006).  The veteran's examinations show that 
his back has limited range of motion, and they show that he 
can move his thoracolumbar spine; therefore, the 
preponderance of the evidence is against a finding that the 
veteran has favorable ankylosis of the entire thoracolumbar 
spine.  See id.  Furthermore, the VA examinations clearly 
show that the veteran has more than 30 degrees of forward 
flexion in his thoracolumbar spine.  For example, the April 
2003 VA examination shows that the flexion in the veteran's 
back was to 93 degrees.  Therefore, the preponderance of the 
evidence is against a finding that the veteran's forward 
flexion of the thoracolumbar spine is to 30 degrees or less, 
and that an evaluation in excess of 20 percent for the 
orthopedic symptoms of his disability is warranted under the 
current DCs 5235-5243.  See id. 

The Board is aware that January and February 2004 outpatient 
records show that the veteran had "severely limited range of 
motion in all directions because of the pain in his back," 
and that he could not sit up straight or "get to fully 
erect," which may be indicative of a higher evaluation.  
However, these outpatient medical records do not report 
sufficient information for rating purposes.  There are no 
reports of actual ranges of motion, and it is unclear from 
the brief notes whether or not the report is based on testing 
the veteran's range of motion or on the veteran's statements.  
On the other hand, the VA examinations from April 2002 and 
2003 clearly identify the veteran's ranges of motion and 
provide adequate information to determine the appropriate 
evaluation.  Furthermore, these are actual examinations for 
the purpose of assessing the extent of the veteran's 
disability, where the January 2004 visit was to "review his 
pain meds for his back pain," and the February 2004 visit 
was a follow-up visit for back pain.  The later two visits 
were for helping treat the symptoms, rather than to measure 
the extent of the disability, and accordingly, they did not 
sufficiently show the current state of the veteran's 
disability.  The veteran was scheduled for a January 2005 
examination, which may have been able to provide information 
on whether the veteran's condition, as generally reported in 
outpatient records from early 2004, was permanent or just an 
exacerbation; however, the veteran did not report for that 
examination due to his recent incarceration.  It is noted 
that the 20 percent evaluation for limitation of motion 
contemplates considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  See 38 C.F.R. § 4.1 (2003 
& 2006).  

Under the revised provisions of DC 5293, in effect from 
September 23, 2002 to September 25, 2003; and under the 
current DC 5243, effective September 26, 2003; the veteran 
does not warrant an evaluation in excess of 20 percent based 
on incapacitating episodes.  There is no competent evidence 
of record that the veteran has incapacitating episodes having 
a total duration of at least 4 weeks during the past 
12 months; therefore, the veteran does not warrant an 
evaluation in excess of 20 percent for intervertebral disc 
syndrome under this criteria, unless, as explained below, the 
veteran is rated for his orthopedic and neurological symptoms 
separately.  38 C.F.R. §§ 4.71a, DCs 5243 (2006), 5293 
(2003).  

The Board has considered the applicability of DeLuca v. 
Brown, 8 Vet. App. 202, including whether there is a basis 
for assigning a rating in excess of 20 percent due to 
additional limitation of motion resulting from pain or 
functional loss.  See 38 C.F.R. §§ 4.40 and 4.45.  There is 
no question in this case that pain is a component of the 
veteran's low back disability.  Nevertheless, the Board finds 
that the effects of pain reasonably shown to be due to the 
veteran's service-connected low back disability are 
contemplated in the 20 percent rating currently assigned.  
There is no indication that pain, due to disability of the 
low back, causes functional loss greater than that 
contemplated by the 20 percent evaluation assigned by the RO.  
See 38 C.F.R. § 4.40; DeLuca, supra.

B. Neurological Symptoms

As noted above, the Board finds that the veteran's disability 
should be rated separately for the orthopedic and 
neurological symptoms as allowed under the new criteria.  The 
veteran's neurological impairments are best evaluated under 
DC 8520, which addresses paralysis of the sciatic nerve.  
Total paralysis of the sciatic nerve is manifested by the 
foot dangling and dropping, no active movement possible of 
the muscles below the knee, and "weakened or (very rarely) 
lost" flexion of the knee.  38 C.F.R. § 4.124a, DC 8520 
(2004).  Mild incomplete paralysis of the sciatic nerve 
warrants a 10 percent disability rating, moderate incomplete 
paralysis warrants a 20 percent disability rating, moderately 
severe incomplete paralysis warrants a 40 percent disability 
rating, and severe incomplete paralysis with marked muscular 
atrophy warrants a 60 percent disability rating.  Id.  An 
80 percent disability rating is warranted for complete 
paralysis of the sciatic nerve.  Id.

The evidence shows that the veteran has a neurological 
impairment in both lower extremities.  For example, in August 
2003, a VA physician reported that past EMG's showed left L4 
through S1 polyradiculopathy.  The examiner noted that the 
veteran clearly had radicular findings in the left leg and 
chronic pain.  VA outpatient records from February 2004 show 
that the veteran had numbness in both legs, worse in the 
right.  After an August 2001 MRI, a VA radiologist reported 
that the veteran had a moderate sized right lateral disk 
herniation at L2-3 with likely impingement on the exiting L2 
nerve root.

After a careful review of the competent medical evidence of 
record, the Board finds that the evidence supports a finding 
that the veteran warrants a 10 percent evaluation, but no 
more, for the neurological impairment in the left lower 
extremity, and a 10 percent evaluation, but no more, for the 
neurological impairment in the right lower extremity; 
however, the preponderance of the evidence is against a 
finding that the neurological impairment of the left lower 
extremity, or of the right lower extremity, warrants more 
than a 10 percent evaluation.  The veteran's April 2003 VA 
examination shows that reflexes "were + in the knees and + 
in the ankles right and left."  The examiner reported that 
sensation was equal and the same L1 to S1 right and left.  VA 
outpatient records from August 2003 show that the veteran 
reported that his "leg becomes almost numb and 'gives out on 
him.'"  The report states that regarding the extremities, 
deep tendon reflexes were slightly exaggerated, especially in 
the left.  The Board associates findings such as these, 
showing somewhat diminished reflexes, with "mild" 
incomplete paralysis of the sciatic nerve, rather than 
"moderate."  

C. Conclusion

The veteran is competent to report his symptoms.  To the 
extent that he has asserted that he warrants a higher 
evaluation, he is correct and is awarded separate evaluations 
for neurological impairment of the left and right lower 
extremities.  The objective clinical findings, however, do 
not allow for a higher evaluation.  To the extent that the 
veteran has asserted that he warrants more than a 20 percent 
evaluation for his orthopedic symptoms, and more than a 
10 percent evaluation for the neurological manifestations in 
each of the lower extremities, the Board finds that the 
preponderance of the evidence does not support his 
contentions, for all the reasons stated above.  The Board is 
responsible for weighing all of the evidence and finds that 
the preponderance of it is against an evaluation in excess of 
20 percent for the orthopedic manifestations of the veteran's 
low back disability, in excess of 10 percent for a 
neurological impairment of the left lower extremity, and in 
excess of 10 percent for a neurological impairment of the 
right lower extremity; and there is no doubt to be resolved.  
Gilbert, 1 Vet. App. at 55.  

The Board notes it does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2006) is in order.  The Schedule for Rating 
Disabilities will be used for evaluating the degree of 
disabilities in claims for disability compensation.  The 
provisions contained in the rating schedule will represent as 
far as can practicably be determined, the average impairment 
in earning capacity in civil occupations resulting from 
disability.  Id.  In the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

The Board emphasizes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  Under 
38 C.F.R. § 4.1 (2006), it states that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."

Thus, with this in mind, the Board finds that the veteran's 
symptoms that warrant the 20 percent evaluation for the 
orthopedic manifestations of his low back disability, and 
separate 10 percent evaluations for neurological impairments 
of the left and right lower extremities, are clearly 
contemplated in the Schedule, and that the veteran's service-
connected disabilities are not exceptional nor unusual such 
as to preclude the use of the regular rating criteria. 


ORDER

Entitlement to an increased rating for orthopedic 
manifestations of low back disability, currently evaluated as 
20 percent disabling, is denied.

Entitlement to an evaluation of 10 percent for neurological 
impairment of the left lower extremity is granted, subject to 
the controlling regulations applicable to the payment of 
monetary benefits.

Entitlement to an evaluation of 10 percent for neurological 
impairment of the right lower extremity is granted, subject 
to the controlling regulations applicable to the payment of 
monetary benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


